Adel, J.
Demurrer allowed. Section 2051 of the Penal Law cannot be so construed as to make an issue of every instrument filed, otherwise genuine,. but containing statements that may be false, as here, the several values and contract prices mentioned in a notice filed under the provisions of the Lien Law relating to Mechanics’ Lien Law. The indictment says that the defendant had a right to file the notice, but not for the amounts stated therein. The legislative intention was to cover the instrument itself, and not the several statements therein contained. There seem to be no decisions in New York State covering the point involved, but decisions of other States construing similar statutes sustain this view. (Territory v. Gutierrez, 13 N. M. 312; 84 Pac. 525; State v. Ford, 89 Ore. 121; 172 Pac. 802; Goucher v. State, 113 Neb. 352; 204 N. W. 967.)
The defendant is discharged.